



EXHIBIT 10.1
NIKE, Inc.
Executive Performance Sharing Plan
(as amended as of June 17, 2020)
This is the Executive Performance Sharing Plan of NIKE, Inc. for the payment of
incentive compensation to designated employees.
Section 1. Definitions. The following terms have the following meanings:
Board: The Board of Directors of the Company.
Committee: The Compensation Committee of the Board.
Company: NIKE, Inc.
Exchange Act: The Securities Exchange Act of 1934, as amended.
Executive Officer: The meaning ascribed to this term by Rule 3b-7 promulgated
under the Exchange Act.
Performance Target: An objectively determinable level of performance as selected
by the Committee to measure performance of the Company or any subsidiary,
division, or other unit of the Company for the Year based on one or more
performance measures, which may be adjusted by the Committee in its sole
discretion. Performance measures may include, but are not limited to, the
following: net income, net income before taxes, operating income, earnings
before interest and taxes, revenues, return on sales, return on equity, earnings
per share, or total shareholder return.
Plan: The Executive Performance Sharing Plan of the Company.
Section 409A: Section 409A of the Internal Revenue Code of 1986, as amended, and
all regulations, interpretations, and administrative guidance issued thereunder.
Target Award: An amount of cash compensation to be paid to a Plan participant
based on achievement of a particular Performance Target level established by the
Committee, expressed as a percentage of the participant’s base salary (as
determined in accordance with guidelines established by the Committee).
Year: The fiscal year of the Company.
Section 2. Objective. The objective of the Plan is to recognize and reward on an
annual basis the Company’s Executive Officers or other individuals who are
otherwise designated by the Committee as Plan participants for their
contributions to the overall profitability and performance of the Company.
Section 3. Administration. The Plan shall be administered by the Committee.
Subject to the provisions of the Plan, the Committee will have full authority to
interpret the Plan, to establish and amend rules and regulations relating to it,
to determine the terms and provisions for making awards and to make all other
determinations necessary or advisable for the administration of the Plan.
Section 4. Participation. Participation in the Plan shall be limited to
individuals who are designated as Executive Officers of the Company or who are
otherwise designated by the Committee as Plan participants.
Section 5. Determination of the Performance Targets and Awards. The Committee
shall determine, in its sole discretion, the Performance Targets and Target
Award opportunities for each participant as soon as administratively practicable
following the beginning of each Year. The Committee may establish (a) several
Performance Target levels for each participant, each corresponding to a
different Target Award opportunity, and (b) different Performance Targets and
Target Award opportunities for each Plan participant. The Committee may
establish other restrictions on payment under a Target Award, including, but not
limited to, a continued employment requirement, in addition to satisfaction of
the relevant Performance Target. The Committee may also establish other
subjective or objective goals, including, but not limited to, individual
Performance Targets, which it deems appropriate for determining an award. The
Committee shall not establish a Target Award opportunity under the Plan for any
participant such that the maximum amount payable pursuant to such award exceeds
$10 million.
Section 6. Determination of Plan Awards. As soon as administratively practicable
following the conclusion of the Year, the Committee shall determine the
attainment of the Performance Targets for the Year, the satisfaction of any
other material





--------------------------------------------------------------------------------





terms of the awards and the calculation of the awards, in each case, in its sole
discretion. Awards shall be paid in cash as soon as practicable following such
determination.
Section 7. Termination of Employment. The terms and conditions applicable to a
Target Award may provide that in the event of a participant’s termination of
employment for any reason during a Year, the Plan participant (or his or her
beneficiary) may receive, at the time provided in Section 6 or such other time
or times as the Committee may determine in its sole discretion, all or any
portion of the Target Award or the award to which the participant would
otherwise have been entitled.
Section 8. Clawback Policy. Unless otherwise provided at the time of
establishing a Target Award, all awards under the Plan shall be subject to (a)
any applicable securities, tax and stock exchange laws, rules, regulations and
requirements relating to the recoupment or clawback of incentive compensation,
(b) the NIKE, Inc. Policy for Recoupment of Incentive Compensation as approved
by the Committee and in effect at the time the Target Award is established, (c)
such other policy for clawback or recoupment of incentive compensation as may
subsequently be approved from time to time by the Committee and (d) any clawback
or recoupment provisions set forth in any agreement or notice evidencing the
participant’s Target Award. By acceptance of any payment under the Plan, a
participant expressly agrees to repay to the Company any amount that may be
required to be repaid pursuant to any applicable policy, agreement or legal
requirement.
Section 9. Section 409A.
(a) All Target Awards made under the Plan that are intended to be “deferred
compensation” subject to Section 409A will be interpreted, administered and
construed to comply with Section 409A, and all Target Awards made under the Plan
that are intended to be exempt from Section 409A will be interpreted,
administered and construed to comply with and preserve such exemption. The Board
and the Committee will have full authority to give effect to the intent of the
foregoing sentence.
(b) Without limiting the generality of Section 9(a) with respect to any Target
Award made under the Plan that is intended to be “deferred compensation” subject
to Section 409A:
(i) any payment due upon a participant’s termination of employment will be paid
only upon such participant’s separation from service from the Company within the
meaning of Section 409A;
(ii) any payment due upon a change in control of the Company will be paid only
if such change in control constitutes a “change in ownership” or “change in
effective control” within the meaning of Section 409A, and in the event that
such change in control does not constitute a “change in the ownership” or
“change in the effective control” within the meaning of Section 409A, such award
will vest upon the change in control and any payment will be delayed until the
first compliant date under Section 409A;
(iii) any payment to be made with respect to any Target Award (or any other
payment under this Plan) that would be subject to the limitations in Section
409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended, will be delayed
until six months after the participant’s separation from service (or earlier
death) in accordance with the requirements of Section 409A; and
(iv) each payment in respect of any Target Award will be treated as a separate
payment or delivery for purposes of Section 409A.
Section 10. Miscellaneous.
(a) Amendment and Termination of the Plan. The Committee may amend, modify or
terminate the Plan at any time and from time to time. Notwithstanding the
foregoing, no such amendment, modification or termination shall adversely affect
the payment of Target Awards previously established without the Plan
participant’s consent.
(b) No Assignment. Except as otherwise required by applicable law, no interest,
benefit, payment, claim or right of any participant under the Plan shall be
subject in any manner to any claims of any creditor of any participant or
beneficiary, nor to alienation by anticipation, sale, transfer, assignment,
bankruptcy, pledge, attachment, charge or encumbrance of any kind, and any
attempt to take any such action shall be null and void.
(c) No Rights to Employment. Nothing contained in the Plan shall give any person
the right to be retained in the employment of the Company or any of its
subsidiaries. The Company reserves the right to terminate a Plan participant at
any time for any reason notwithstanding the existence of the Plan.
(d) Beneficiary Designation. The Committee shall establish such procedures as it
deems necessary for a Plan participant to designate a beneficiary to whom any
amounts would be payable in the event of a Plan participant’s death.





--------------------------------------------------------------------------------





(e) Plan Unfunded. The entire cost of the Plan shall be paid from the general
assets of the Company. The rights of any person to receive benefits under the
Plan shall be only those of a general unsecured creditor, and neither the
Company nor the Board nor the Committee shall be responsible for the adequacy of
the general assets of the Company to meet and discharge Plan liabilities, nor
shall the Company be required to reserve or otherwise set aside funds for the
payment of its obligations hereunder.
(f) Other Payments or Awards. Nothing contained in the Plan shall be deemed in
any way to limit or restrict the Company from making any award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.
(g) Tax Withholding. The Company shall have the right to deduct from all cash
payments made to a participant under the Plan or, if deemed necessary by the
Company, from wages or other cash compensation paid to the participant by the
Company and/or a subsidiary, any applicable taxes (including, but not limited
to, social contributions or similar payments) required to be withheld with
respect to such payments.
(h) Severability. If any provision of this Plan is found to be unenforceable,
the remainder of the Plan shall continue in full force and effect without regard
to such unenforceable provision and shall be applied as though the unenforceable
provision was not contained in the Plan.
(i) Choice of Law and Venue. The Plan, all awards granted thereunder and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Oregon, without giving effect to the conflict of laws
principles thereof. For purposes of litigating any dispute that arises under the
Plan, all awards granted thereunder and all determinations made and actions
taken pursuant thereto, the parties hereby submit to and consent to the
jurisdiction of, and agree that such litigation shall be conducted in, the
courts of Washington County, Oregon or the United States District Court for the
District of Oregon, where this Agreement is made and/or to be performed.





